Citation Nr: 9915212	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-32 121A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
post-operative abscess scars, right ring finger.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel



INTRODUCTION

The veteran had active service from June 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 1997 rating decision by 
the Muskogee, Oklahoma, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In correspondence received in July 1998, the veteran, through 
his representative, indicated that he wished to cancel his 
request for a RO hearing.

The Board also observes that a March 1998 rating decision 
denied the veteran's request for entitlement to service 
connection for an acquired psychiatric disorder, including 
post-traumatic stress disorder.  This issue is not in 
appellate status, as no notice of disagreement has been 
received to initiate an appeal from the RO's decision.


FINDING OF FACT

The veteran's right hand scars are not manifested by 
clinically demonstrated tenderness or pain, or any limitation 
of function of the right hand or right extremity.


CONCLUSION OF LAW

The schedular criteria for an increased (compensable) 
evaluation for post-operative abscess scars, right ring 
finger, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991) 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 7805 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected scar 
disability warrants a compensable rating.  When a veteran is 
seeking an increased rating, such an assertion of an increase 
in severity is sufficient to render the increased rating 
claim well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  After reviewing the evidence, the Board 
finds that all relevant facts have been properly developed, 
and that all evidence necessary for equitable resolution of 
the issue on appeal has been obtained.  Thus, the duty to 
assist the veteran has been met.  38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where an 
increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Based on service medical records that showed the veteran 
underwent incision and drainage of an abscess of the right 
hand and specifically the right ring finger in July-August 
1969, the veteran was granted service connection for post-
operative abscess scars of his right ring finger in a 
February 1986 rating decision and was assigned a 
noncompensable disability evaluation.  

A 10 percent disability evaluation is warranted for 
superficial scars which are poorly nourished and have 
repeated ulcerations, which are tender and painful on 
objective demonstration, or which limit the function of the 
body part that they affect.  38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805.  

At an August 1997 VA examination, the veteran complained of 
intermittent "throbbing" in the area of his old surgery.  He 
also indicated that his ring and 5th finger on his right hand 
did not extend as fully as on his left hand.  Physical 
examination revealed scars on the right hand which were 
described as well-healed and non-tender.  The scars were not 
attached and there was no loss of underlying tissue.  He had 
no significant limitation of motion of any of the digits of 
the right hand.  He had good gripping strength in the right 
hand without any expression of pain with gripping.  X-rays 
revealed unremarkable soft tissues and bony structures of the 
right hand.  The impression was old incision and drainage of 
an abscess at the base of the right 4th finger with well-
healed scars and without objective changes.  The examiner 
concluded his report by stating that the veteran had no 
functional loss in the right hand secondary to symptoms from 
his incision and drainage of an abscess at the right ring 
finger.

In his November 1997 substantive appeal, the veteran stated 
that his right finger and palm were disfigured, and he 
indicated that he did not have full dexterity in his right 
hand.  The veteran also submitted a news article which 
described the work of a veterans service organization on 
behalf of a claimant.

After reviewing the evidence of record, the Board concludes 
that the veteran's scars of the right hand are appropriately 
evaluated at the noncompensable disability level under 
Diagnostic Code 7805.  There is no objective evidence that 
any of the veteran's scars, resulting from a procedure 
undertaken almost 30 years ago, are tender or painful on 
objective demonstration, nor is there any objective evidence 
that the scars result in any limitation of function of any 
affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805.  Hence, a compensable rating is not warranted.

The Board notes that in his notice of disagreement and 
elsewhere, the veteran has contended that he suffers from a 
"through and through" wound on the right hand.  The veteran 
has submitted a news article which described the work of a 
veterans service organization on behalf of a claimant with a 
muscle wound injury claim.  However, the Board notes the 
article contains no medical evidence concerning the issue on 
appeal.  Most importantly, VA examinations have not noted 
that the veteran suffers from a through and through wound or 
muscle injury of the right hand.  In fact, the most recent VA 
examination noted that clinical findings revealed that the 
veteran had no significant objective changes in his right 
hand.

The Board finds that in this case, the disability picture is 
not so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  For example, it has 
not been shown that the veteran's scars have resulted in 
frequent hospitalizations or caused a marked interference in 
his employment.  The Board is therefore not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
increased rating claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a increased (compensable) disability rating 
for post-operative abscess scars, right ring finger, is not 
warranted.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



